DETAILED ACTION
Response to Amendment
No new grounds of rejection have been introduced, therefore this action is properly deemed FINAL. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 repeats the word “a” (“a a cycloimide”) in line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the comonomer repeat unit".  There is insufficient antecedent basis for this limitation in the claim. Additionally, this term is indefinite because it is unclear whether ‘the comonomer repeat unit’ includes all the comonomers of the resin or whether it refers to just the substituted ethylenic comonomers. In other words, is the styrene 0-80% of the resin or 0-80% of the comonomers that are not maleic anhydride.
Claims 5-6 recite the resin has a degree of imidization of from about 25% to about 75% relative to the amount of maleic acid monomer present in the resin. There is insufficient antecedent basis for the limitation “the amount of maleic acid monomer” limitation in the claim. Claims 5-6 depend from claim 2 and there is no maleic acid monomer recited in claim 2. Additionally, claims 5-6 recite an amount percentage but fails to specify whether it is a molar amount or weight amount.
Claim 7 is indefinite because it recites the resin is formed from comonomers comprising acrylic acid, methacrylic acid, styrene, alpha-methyl styrene, and maleic anhydride. However, claim 7 depends from claim 1 which requires the resin to include a partially neutralized maleamide acid species and to include a cycloimide. It is unclear whether these components are intended to be within the scope of claim 7 or if claim 7 is intending to limit the resin to the comonomers recited.
Allowable Subject Matter
Claims 1-2, 4, 8-9 are allowed.
No prior art rejections are presented at this time.
Claim 1 requires a resin formed from maleic anhydride and styrene, the resin contains cycloimides and a partially neutralized maleamide acid species. Thus, claim 1 requires at least 4 monomeric components to be present (1) maleic anhydride, (2) styrene, (3) cycloimide, and (4) a partially neutralized maleamide acid species. In addition to these, claim 1 requires an oxygen content of about 5-30%, an acid value of at least 60 mg KOH/g, an amine base value of at least 60 mg/KOH, and a number average molecular weight of about 1,000-10,000.
Relevant prior art includes Noguchi (US 2011/0319567), Bshena (US 2012/0316305), Kim (US 2007/0093610), and Wang (US 2003/0091527).
Noguchi teaches maleimide copolymers having styrene monomeric units, maleimide monomer units and dicarboxylic anhydride monomer units (abstract). Noguchi fails to teach the resin comprises partially neutralized maleamide acid species. Additionally, Noguchi fails to teach the combined properties of an oxygen content of about 5-30%, an acid value of at least 60 mg KOH/g, an amine base value of at least 60 mg/KOH, and a number average molecular weight of about 1,000-10,000.
Bshena teaches polymers having styrene and imide groups derived from maleic anhydride. Bshena fails to teach a polymer anhydride, neutralized maleamide acid, and imide groups present. Additionally, Bshena fails to teach the combined properties of an oxygen content of about 5-30%, an acid value of at least 60 mg KOH/g, an amine base value of at least 60 mg/KOH, and a number average molecular weight of about 1,000-10,000.
Kim teaches the imidization of styrene/maleic anhydride copolymers having an imidization ratio of 95-97 (Table 1). Kim fails to teach the resin comprises partially neutralized maleamide acid species. Additionally, Kim fails to teach the combined properties of an oxygen content of about 5-30%, an acid value of at least 60 mg KOH/g, an amine base value of at least 60 mg/KOH, and a number average molecular weight of about 1,000-10,000.
Wang teaches terpolymers of styrene, maleic anhydride, and a maleimide (¶ 30). Wang fails to teach the resin comprises partially neutralized maleamide acid species. Additionally, Wang fails to teach the combined properties of an oxygen content of about 5-30%, an acid value of at least 60 mg KOH/g, an amine base value of at least 60 mg/KOH, and a number average molecular weight of about 1,000-10,000.
Response to Arguments
Applicant’s arguments with respect to claim 1 are persuasive and the indefinite rejection of claim 1 is withdrawn. 
However, no amendments or arguments have been made with respect to the indefinite rejections of claims 3, 5-7. These claims remain indefinite for the reasons discussed above and in the previous Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764